Case 1:20-cv-21553-MGC Document 638-1 Entered on FLSD Docket 04/09/2021 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA




   PATRICK GAYLE, et al.                                                 Case No. 20cv21553

   Petitioners,

   v.

   MICHAEL W. MEADE,
   Field Office Director, Miami Field Office, U.S.
   Immigration and Customs Enforcement et al.,

   Respondents.

   ______________________________________________

                           DECLARATION OF OFFICER IN CHARGE
                                  LIANA J. CASTANO

   I, Liana J. Castano, Officer in Charge (OIC), make the following statements under oath and subject
   to the penalty of perjury:

          1. I am employed by U.S. Department of Homeland Security (DHS), Immigration and
             Customs Enforcement (ICE), and currently serve as the OIC of the Krome Service
             Processing Center (Krome). I have held this position since August 16, 2020.

          2. I provide this declaration based on my personal knowledge, belief, reasonable inquiry,
             and information obtained from various records, systems, databases, other DHS
             employees, employees of DHS contract facilities, and information portals maintained
             and relied upon by DHS in the regular course of business. This declaration responds to
             Item 4(b) of the court’s order of June 5, 2020 and is applicable to Krome, Broward
             Transitional Center (BTC), and Glades County Detention Center (Glades).

          3. In accordance with the June 5, 2020 order item 4b, ICE shall submit weekly
             documentation demonstrating our evaluation of each prospective transfer. During the
             03/26/2021 – 04/01/2021 reporting period, ICE transferred a total of 14 detainees, as
             follows:
Case 1:20-cv-21553-MGC Document 638-1 Entered on FLSD Docket 04/09/2021 Page 2 of 2




                KROME

                a. 7 detainees were transferred to be staged for a scheduled removal flight.


                BTC:

                a. 0 detainees were transferred from BTC during this reporting period.


                Glades:

                a. 6 detainees were transferred to be staged for a scheduled removal flight.
                b. 1 detainee was transferred from Glades to Krome based upon extenuating
                   security concerns, clinical care needs or to prevent overcrowding.


         4. Each detainee was issued a new mask prior to transfer.

         5. A pre-transfer custody review, as well as a COVID-19 checklist, is attached for each
            detainee referenced above, in accordance with the court’s order.


                                                             Digitally signed by LIANA J
                                                             CASTANO
                                                             Date: 2021.04.07 12:25:19 -04'00'
   DATED: April 7 2021                _____________________________________
                                            Liana J. Castano
                                            Officer in Charge
                                            Enforcement and Removal Operations
                                            U.S. Immigration and Customs Enforcement
